Citation Nr: 0006215	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to September 19, 1997 
for a 100 percent evaluation for a psychotic disorder due to 
traumatic encephalopathy with anxiety features.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to August in 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.


REMAND

A preliminary review of the record discloses that in 
assigning the effective date for the 100 percent evaluation 
for the veteran's service connected psychiatric disorder the 
RO has determined that the evidence was insufficient to 
evaluate the veteran's disability between September 1, 1974 
and September 18, 1997, citing 38 C.F.R. § 3.330.  However, 
the RO does not appear to have considered the provisions of 
38 C.F.R. §§ 3.156(b) and 3.400(q)(1)(i) pertaining new and 
material evidence received during an appeal in assigning the 
effective date.  

Also, while to RO has determined that the evidence was 
insufficient to evaluate the veteran's disability between 
September 1, 1974 and September 18, 1997 under 38 C.F.R. 
§ 3.330, it does not appear that any attempt was made to 
development any evidence that may be available during that 
time frame.  In this regard, it was noted during the recent 
VA examination that the veteran was see for an evaluation in 
October 1997 at the Brigham and Women's Outpatient Clinic, 
but no records from that facility are associated with the 
file.  As such, the Board is of the opinion that the veteran 
and his representative should be contacted to determine 
whether there are records of psychiatric treatment or 
evaluations between September 1, 1974 and September 18, 1997 
which may provide a basis for evaluating the veteran's 
disability during that time period.

Also, in an affidavit from the veteran's former attorney he 
stated that a VA physician with a last name of "Cohen" had 
proved testimony in a Court proceeding concerning the veteran 
during or around 1974 and that the veteran was found to be 
incapable of appearing before the grand jury because of his 
mental condition.  Information from this Court proceeding as 
it pertains to the veteran's psychiatric disability, if 
available, would be useful.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran and his representative 
should be contacted and asked to specify 
the names and addresses of all health 
care providers who have provided him 
treatment for his psychiatric disability 
between September 1, 1974 and September 
18, 1997.  After obtaining any necessary 
authorization, the RO should obtain and 
associated those records with the claims 
file, including records of the evaluation 
reportedly performed in October 1997 at 
the Brigham and Women's Outpatient 
Clinic.

2.  The RO should contact the veteran's 
former attorney, Robert F. Muse, and 
request additional information concerning 
the Court proceeding referred to in his 
June 1998 affidavit.  The information to 
be requested should included the case 
name and number, the date of the 
proceeding and any other information 
which would aid in attempting to obtain a 
transcript of testimony reportedly given 
by a VA physician identified as "Cohen" 
and any other pertinent information which 
may be contained in the Court record 
concerning the veteran's mental status.  
If the attorney is able to provide this 
additional information, the RO should 
request from the Court a transcript of 
testimony reportedly given by the VA 
physician identified as "Cohen" and any 
other pertinent information which may be 
contained in the Court record concerning 
the veteran's mental status.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should readjudicate the 
veterans claim for an effective date 
prior to September 19, 1997 for a 100 
percent evaluation for his psychiatric 
disability.  In doing so the RO should 
consider the provisions of 38 C.F.R. 
§§ 3.156(b) and 3.400(q)(1)(i) pertaining 
new and material evidence received during 
an appeal and explain how these 
regulations relate to 38 C.F.R. § 3.330 
in assigning the effective date.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


